Citation Nr: 1518326	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board notes the arguments of the Veteran's attorney, as detailed in an August 2014 submission, that the issues of entitlement to "reinstatement" of service connection for bilateral pes planus and total ratings associated with surgical convalescence, were warranted and on appeal.  A review of the records reveals that, in an unappealed December 2010 Decision Review Officer decision, the RO severed service connection for pes planus and calcaneal spurs in the right foot as well as pes planus, calcaneal spurs and status-post decalcification of the Achilles tendon in the left foot.  In June 2011, the Veteran filed a Supplemental Claim for Compensation (VA Form 21-526b) seeking service connection for bilateral pes planus.  The Board observes that, although the Veteran filed a new claim for service connection in June 2011, he did not file a notice of disagreement to the December 2010 rating action that would have initiated an appeal as such submission did not indicate disagreement with the December 2010 rating decision or express a desire for appellate review.  See 38 C.F.R. § 20.201 (2014) (while special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with a determination and a desire for appellate review).  As such, the December 2010 rating action is not on appeal.  

In March 2014, after the issuance of the March 2014 supplemental statement of the case (SSOC), the Veteran submitted additional evidence, namely a March 2010 opinion from Dr. K. K.-S., in support of his appeal.  This evidence was submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration and the Veteran's attorney explicitly indicated that AOJ consideration of not waived in an August 2014 submission.  However, such a waiver is not required as this evidence was duplicative of evidence that had been previously submitted and considered by the AOJ.  See 38 C.F.R. § 20.1304 (2014). 

The Board notes that, in December 2006, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) appointing the Montana Veteran Affairs Division as his representative.  However, in November 2011, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing James Fausone as his accredited attorney.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.   The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.   A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran contends that his preexisting bilateral pes planus was aggravated by service.  In the alternative, he alleges that the condition was caused or aggravated by his service-connected right foot condition to include residuals of plantar fasciitis and ankle fracture and/or hi left foot condition to include residuals of plantar warts.  An October 1966 service entrance examination noted bilateral pes planus and found that it was not considered to be disabling (NCD).

The Board notes that a preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Multiple etiology opinions are of records but none provide a probative opinion to decide this claim.  A March 2010 opinion from Dr. K. K.-S., the Veteran's treating VA podiatrist, offered criticism regarding VA's adjudication of the Veteran's claim for service connection and noted that her previous operations on him had been the result of his military experience.  However, this provider did not identify what disability were the result of the Veteran's military experience in her opinion nor did she provide any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  An April 2011 opinion from Dr. K. K.-S. indicated that it was more likely than not that his foot and ankle pathology/deformities were the result of direct military experience as his pathology was "primarily caused by foot and ankle instability."  However, this opinion also contained no rationale.  See Nieves-Rodriguez, supra.  Moreover, this opinion did not address whether the Veteran's preexisting bilateral pes planus was aggravated by his service.  Similarly, a February 2014 VA examiner opined that the Veteran's bilateral pes planus was not caused or aggravated by his service-connected right and/or left foot condition; no rationale was provided.  A July 2010 VA examiner opined that the Veteran's right and left foot pes planus was not aggravated by service but limited rationale and did not address the Veteran's contentions that his in-service treatment for plantar warts and ankle fracture constituted aggravation of his pes planus.

Further, an October 2011 VA examiner found that the Veteran's preexisting bilateral pes planus was not aggravated beyond its normal progression by his service and provided a rationale and noted that there was in-service treatment for plantar warts and a right lateral ankle fracture, which had not been granted service connection.  However, service connection has been granted for right foot plantar warts and ankle fracture.  See Reonal v. Brown, 5 Vet. App. 460, 461(1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, this examiner did not address whether the bilateral pes planus was caused or aggravated by the service-connected right and/or left foot conditions.

Given that bilateral pes planus was noted on service entrance, an opinion as to whether there is clear and unmistakable evidence that the Veteran's pes planus
 was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service is required.  In addition, an opinion as to whether the Veteran's bilateral pes planus was caused or aggravated by his service-connected right foot condition to include plantar fasciitis and ankle fracture and/or left foot condition to include residuals of plantar warts is required.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed pes planus.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from April 2013 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records dated from April 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral pes planus.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) With regard to diagnosed bilateral pes planus, the examiner should determine whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the bilateral pes planus noted on service department examination in October 1966 underwent a permanent (as opposed to a transient or temporary) increase in severity during service, resulting in current disability; and, if so,.

(B) whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease.  The examiner should specifically address the Veteran's contentions that his multiple in-service treatments for plantar wars represents evidence of aggravation.
 
(C)  With respect to the claimed bilateral pes planus, was such caused OR aggravated by the right foot condition to include plantar fasciitis and ankle fracture and/or left foot condition to include residuals of plantar warts?  The examiner should specifically address the Veteran's contentions that his decades of poor ambulation, which the result of his service-connected foot conditions, caused or aggravated his bilateral pes planus.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




